Campbell, C. J.,
delivered the opinion of the court.
~We reject the view that depot or station agents of railroad companies are, by “An act to amend the railroad supervision laws- of this state,” approved February 22,1890, made officers of the state, and its representatives in the exercise of the powers conferred, so as to relieve their principals from responsibility for their acts. The act cited creates the power and the duty prescribed to be exercised and performed by depot' or station agents, as such, and for their principals. Under the act, they are neither more nor less than depot or station agents, with the additional power and duty prescribed by it, to be exercised and performed for and in behalf of their employers. The language of the act excludes the theory that they are made officers, for it provides that they shall “ arrest *254and deliver to the custody of the most convenient sheriff or constable, or other proper officer,” etc., thus showing that the power devolved on them is to be exercised at their place of business and in their capacity as its supervisor. The act is a part of the scheme of railroad supervision by the state, and its effect in the matter now being considered is to make it the duty of railroad companies, through their depot or station agents, to preserve order in the waiting-rooms in their respective stations. It is made a company or corporate duty, to be performed by the designated representative of the company, and for the performance or non-performance of which the company is responsible. Neither the company nor the agent can avoid or shift the responsibility. It is fixed by law, and is not dependent on the action of the company or the view of its officers or agents. Every depot or station agent, whatever may be his instructions or his understanding, is made a conservator of the peace, “ with authority to preserve order in the waiting-rooms,” and the duty to arrest and deliver to some officer “'all persons who ai’e guilty of disorderly conduct,” étc. The manifest purpose of the legislature was to secure the preservation of order in the waiting-rooms through the designated officer or agent of the railroad company, and what he does or fails to do in reference to this duty is imputable to the railroad company as its act or omission.
What is “ disorderly conduct,” within the meaning of the act, so as to authorize arrest, is to be determined from a consideration of the subject-matter dealt with by the legislature, and the evil intended to be guarded against. We will not attempt to define it. Each case must be governed by its own facts. “ Circumstances alter eases.” The law should be so interpreted and administered as, on the one hand, not to unduly fetter the depot or station agent in the discharge of the duty to preserve order in the waiting-rooms under his care; and, on the other hand, to protect the citizen against an unwarrantable interference with his liberty. Generally, *255it will not be difficult to distinguish and characterize the conduct so disorderly as to call for arrest.
It does not appear from the record that there was a determination by the circuit court of the question, whether or not the plaintiff was guilty of disorderly conduct warranting his arrest, for the case was disposed of by the view that the railroad company was not responsible in any event for the arrest. Therefore, the question as to the justifiableness of the arrest is involved in our consideration of the case only by the fact that, if it was clearly justifiable, the party would have no ground of complaint. It seems probable that the learned circuit judge did not consider the arrest as justifiable, and in this view we concur; but, disagreeing with him as to the other question, the judgment cannot stand.

Reversed and remanded for a new trial.